The opinion of the court was delivered by
Miller, J.
The relator seeks by this application to compel the clerk of the Criminal District Court to transmit the request made of the lower court on behalf of the accused, to give certain instructions to the jury that tried him. The relator’s petition alleges that these instructions were asked, refused and exceptions reserved to the refusal.
The return of the clerk, in which the judge joins, is that but one bill was reserved, which we find in the record.
The judge states besides that although no bill was reserved other than that signed, he offered to counsel to sign a bill reserving all the exceptions the counsel claims to have reserved, bat he did not avail of this offer. We find in the record but one bill and the statement of the judge, that bill exhibits the only point reserved.
We have often had occasion to observe that we must be guided on questions of the character raised here, by the bills we find in the *768record and the statement of the judge. We must apply that rule in this ease.
It is therefore ordered, adjudged and decreed that the relator’s application be denied and our previous order on his petition be set aside.